DECISION
The application of the above-named defendant for a review of the sentence for Count I, Aggravated Kidnapping, 10 years; Count II, Sexual Intercourse Without Consent, 40 years; Count III Sexual Intercourse Without Consent, 40 years; all to be served consecutively; credit for time served imposed on November 15, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence of the sentencing judge, the Hon. Charles Luedke is affirmed by this Court with Judge Harkin dissenting.